


110 HRES 432 IH: Providing for enclosing the visitors’

U.S. House of Representatives
2007-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 432
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2007
			Mr. Burton of Indiana
			 submitted the following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Providing for enclosing the visitors’
		  galleries of the House of Representatives with a transparent and substantial
		  material.
	
	
		1.FindingsCongress finds the following:
			(1)The first bombing
			 of the Capitol occurred in the Senate in 1915 by a man protesting United States
			 involvement in World War I.
			(2)On March 1, 1954,
			 four Puerto Rican nationalists armed with .38 caliber revolvers entered the
			 visitors’ gallery of the House of Representatives and fired a total of 19 shots
			 at Members and staff while the House was in session and conducting a vote; five
			 Members were struck by the gunfire.
			(3)In 1971, a group
			 named the Weather Underground planted an explosive device in a first-floor
			 restroom in the Senate to protest United States military involvement in the
			 Vietnam War. The device detonated early in the morning when the building was
			 closed, causing extensive damages but no injuries.
			(4)In 1983, a man
			 carrying an improvised explosive device strapped to his body entered the
			 visitors’ gallery of the House of Representatives while the House was in
			 session. He was able to construct the device in such a manner as to avoid
			 detection during security screening. During a floor debate, the man attempted
			 to detonate the device until United States Capitol Police officers restrained
			 him, removed him from the gallery, and secured the device.
			(5)Also in 1983, a
			 group named the Armed Resistance Unit planted an explosive device on the second
			 floor of the Senate, outside the Senate Chamber, to protest United States
			 military involvement in Central America. The device detonated at 11:00 p.m.
			 causing extensive damage to the area around the Chamber. At the time, the
			 Senate had already recessed and no one was in the area when the blast
			 occurred.
			(6)On July 24, 1998,
			 a lone gunman entered the Document Door of the Capitol and immediately shot and
			 killed the officer posted at location. The gunman then exchanged gunfire with
			 another officer before fleeing further into the building where he engaged in
			 another gunfight in which a second officer was killed. The gunman was shot
			 several times during this incident.
			(7)On the terrible
			 and fateful morning of September 11, 2001, the people of the United States
			 became painfully aware of the destructive intent of terrorists as well as the
			 increasingly sophisticated and devastating methods by which they conduct their
			 deadly work. Evidence strongly suggests Members of Congress were and continue
			 to remain a terrorist target.
			(8)The visitors’
			 galleries of the House of Representatives and the Senate are the frequent
			 target of demonstrators. Whenever the House or Senate is debating a subject
			 that is controversial or polarizing, it is not uncommon for disturbances and
			 acts of civil disobedience to occur in the galleries.
			(9)Each year, an estimated 3 to 5 million
			 people from around the world visit the United States Capitol.
			(10)In addition to visitors, Members, and their
			 staffs, a sizable number of journalists, lobbyists, and service personnel also
			 work within the Capitol complex.
			(11)The above-cited incidents and the large
			 number of visitors and personnel present in the Capitol at any one time require
			 the highest level of security possible for the Capitol complex.
			2.Enclosure of
			 visitors’ galleries of the House of Representatives
			(a)EnclosureThe
			 Architect of the Capitol shall enclose the visitors’ galleries of the House of
			 Representatives with a transparent and substantial material, and shall install
			 equipment so that the proceedings on the floor of the House of Representatives
			 will be clearly audible in the galleries.
			(b)AuthorizationThere
			 shall be paid out of the applicable accounts of the House of Representatives
			 such sums as may be reasonably necessary to carry out this section.
			
